     Case: 1:19-cv-01944 Document #: 56 Filed: 06/22/20 Page 1 of 5 PageID #:375



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

RANDY NORWOOD,                                          )
                                                        )
                        Plaintiff,                      )       Case No. 19 C 1944
                                                        )
                v.                                      )       Judge Sharon Johnson Coleman
                                                        )
SHERIFF THOMAS J. DART, et al.,                         )
                                                        )
                        Defendants.                     )

                          MEMORANDUM OPINION AND ORDER

        On January 7, 2020, plaintiff Randy Norwood, by counsel, filed a three-count second

amended complaint against Cook County Department of Corrections Officers based on a February

27, 2017, incident at Cook County Jail. The defendants responded with a motion for judgment on

the pleadings under Federal Rule of Civil Procedure 12(c) based on Norwood’s settlement

agreement and general release in a separate lawsuit before the Court. For the following reasons, the

Court grants defendants’ motion.

Background

        Plaintiff Randy Norwood brings his lawsuit under 42 U.S.C. § 1983 claiming deliberate

indifference to his serious medical needs and safety. Norwood alleges that on February 26, 2017,

there was a fire at the Cook County Jail that caused black, soot-filled smoke to fill his cell. He

further alleges that he was trapped in his cell for forty minutes and suffered from smoke inhalation.

        When officers finally arrived at his cell, they took Norwood and other detainees to the jail’s

chapel where there was fresh air. Norwood alleges that he repeatedly told the officers that he

needed medical attention – to no avail. Three hours later, officers returned Norwood and the other

detainees to their cells, where the soot and smoke lingered until the ventilation system began
     Case: 1:19-cv-01944 Document #: 56 Filed: 06/22/20 Page 2 of 5 PageID #:376



working approximately two hours later. According to Norwood, he did not receive any medical

attention until two days after the incident.

        In their affirmative defenses, defendants alleged that “Plaintiff released all claims complained

of in this Complaint pursuant to a ‘Settlement Agreement and General Release’ which was executed

by Plaintiff when settling one of his prior cases before this Honorable Court, captioned ‘Randy

Norwood v. Fauzia Khan, Thomas Dart, Sheriff of Cook County, and Cook County,’ Case No. 18 C 4890,

United States District Court for the Northern District of Illinois, Eastern Division.” Norwood was

represented by counsel when he entered into the 2018 settlement agreement and general release as

evidenced by the agreement:

        Plaintiff acknowledges that he reviewed this document with one of his attorneys and
        acknowledges that he understands the contents thereof, and executed this
        Agreement of his own free act and deed. The undersigned represent that they are
        fully authorized to enter into and bind the Parties to this Agreement.

(R. 39-1, Ex. A, 11/18 Confidential Settlement Agmt. & General Release ¶ 17.)

Legal Standard

        “[T]he correct vehicle for determining an affirmative defense on the pleadings is an answer

and a motion for judgment on the pleadings under Rule 12(c).” H.A.L. NY Holdings, LLC v. Guinan,

958 F.3d 627, 632 (7th Cir. 2020). “A motion for judgment on the pleadings is subject to the same

standard as a motion to dismiss under Rule 12(b)(6),” thus courts “must determine whether the

complaint states ‘a claim to relief that is plausible on its face.’” Gill v. City of Milwaukee, 850 F.3d 335,

339 (7th Cir. 2017) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d

929 (2007)). In doing so, courts accept plaintiff’s “factual allegations as true and draw reasonable

inferences from them in his favor.” Taylor v. JPMorgan Chase Bank, 958 F.3d 556, 562 (7th Cir. 2020).

Discussion

        In their Rule 12(c) motion, defendants assert that the 2018 settlement agreement contains a

general release, which covers the present lawsuit, whereas, Norwood argues that the agreement
                                                     2
     Case: 1:19-cv-01944 Document #: 56 Filed: 06/22/20 Page 3 of 5 PageID #:377



intended to release only the claims that were specifically referenced, namely, the claims in the 2018

Norwood v. Khan case. “A court’s job in construing a negotiated release under Illinois law is to

determine what the parties intended.” Engineered Abrasives, Inc. v. American Mach. Prods. & Serv., Inc.,

882 F.3d 650, 653 (7th Cir. 2018). More specifically, “[u]nder Illinois law, ‘the intention of the

parties controls the scope and effect of the release; such intent is determined from the language of

the instrument when read in light of the circumstances surrounding the transaction.’” Crosby v. City

of Chicago, 949 F.3d 358, 361 (7th Cir. 2020) (citation omitted). In construing the parties’ intent,

Illinois courts give contract terms that are clear and unambiguous their plain and ordinary meaning

in the context of the contract as a whole. Royce v. Michael R. Needle P.C., 950 F.3d 939, 951 (7th Cir.

2020).

         In support of their argument that Norwood’s 2018 settlement released the present claims,

defendants point to the following paragraph of the agreement:

                  Plaintiff for himself fully and forever releases, acquits and discharge
         Defendants, their agents, employees and former employees either in official or
         individual capacities, from any and all actions, suits, debts, sums of money,
         accounts and all claims and demands of whatever nature, in law or in equity,
         including but not limited to any and all claims for Constitutional, federal law or
         state law violations against Plaintiff, and/or any taken, damaged, disposed of, or
         destroyed property, and any costs accrued arising out of Plaintiff’s allegations which
         are the subject of Norwood v. Dart, 18 C 4890, in the United States District Court for
         the Northern District of Illinois, Eastern Division.

(Agmt. ¶ 7) (emphasis added). Defendants maintain that the language “including but not limited to”

indicates that the agreement was a general release discharging defendants of any and all actions, not

just the claims arising out of the 2018 lawsuit as Norwood suggests. Indeed, under Illinois law, “the

phrase ‘including but not limited to,’ … signals a broad release.” Darvosh v. Lewis, 66 F.Supp.3d

1130, 1135 (N.D. Ill. 2014) (Castillo, J.). In further support that paragraph 7 is a general release is

the carve-out paragraph immediately following paragraph 7 that excepted another pending lawsuit

from the general release:

                                                    3
     Case: 1:19-cv-01944 Document #: 56 Filed: 06/22/20 Page 4 of 5 PageID #:378



        Notwithstanding paragraph 7, Plaintiff may proceed with his pending lawsuit, styled
        as Norwood v. Dart, et al., 17 C 5769, which is currently pending the United States
        District Court, Northern District of Illinois, Eastern Division, and nothing in this
        Agreement shall affect, alter or diminish in any way Mr. Norwood’s rights related to
        that action.

(Agmt. ¶ 8.) In fact, Norwood is actively litigating this 2017 lawsuit before this Court as the

remaining parties are completing written discovery.

        As such, Norwood’s argument that he only released his claims in the Norwood v. Khan lawsuit

is belied by the plain language in his settlement agreement and general release. As the Seventh

Circuit recently observed, “[i]t would have been odd for the settlement not to mention the

underlying suit that prompted it; the desire to dispose of those claims is what drove the parties to

the bargaining table.” Crosby, 949 F.3d at 361 (emphasis in original). That said, as the 2018

settlement agreement makes clear, Norwood agreed to do more than dismiss the claims in the

Norwood v. Khan lawsuit.

        In sum, under the circumstances and construing the settlement agreement as a whole, the

release language is broad and encompasses more than the 2018 Norwood v. Khan claims, including the

claims in this lawsuit based on events that happened well over a year before Norwood signed the

general release in November 2018. See Hampton v. Ford Motor Co., 561 F.3d 709, 716 (7th Cir. 2009)

(“a party need not enumerate the specific claims [the party] is waiving in a general release.”). If the

Court were to interpret the settlement agreement and general release as Norwood argues, the

language “including but not limited to” would be rendered superfluous resulting in an unreasonable

interpretation of the parties’ intent. See Land of Lincoln Goodwill Indus., Inc. v. PNC Fin. Serv. Group,

Inc., 762 F.3d 673, 679 (7th Cir. 2014) (Illinois courts attempt to “give meaning to every provision of

the contract and avoid a construction that would render a provision superfluous.”). Because the

unambiguous language in the 2018 settlement released Norwood’s claims in this matter, the Court

grants defendants’ Rule 12(c) motion for judgment on the pleadings.

                                                     4
    Case: 1:19-cv-01944 Document #: 56 Filed: 06/22/20 Page 5 of 5 PageID #:379



Conclusion

       For the foregoing reasons, the Court grants defendants’ Rule 12(c) motion [43]. Civil case

terminated.

IT IS SO ORDERED.

Date: 6/22/2020

                                             Entered: _____________________________
                                                      SHARON JOHNSON COLEMAN
                                                      United States District Judge




                                                5
